DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/26/2018 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects grammatical errors in claims 1 and 6.
In claim 1, please replace as follows: 
“An annular magnetic power unit comprising: 
an annular magnetic core defining an inner passage and [[a]]an annular groove, said annular magnetic core comprising 
a first partial magnetic core and a second partial magnetic core, overlapped and facing to each other; 
at least said first partial magnetic core having a first annular groove constitutive of said annular groove, accessible through a surface of the first partial magnetic core facing the second partial magnetic core; 

at least one electro-conductive inner coil included within the annular groove; 
at least one electro-conductive outer coil wound around the annular magnetic core passing through the inner passage; 
wherein 
said at least one electro-conductive outer coil comprises two independent electro-conductive outer coils, named left and right independent electro- conductive outer coils; 
the first partial magnetic core is divided by two parallel air-gaps in three independent parts corresponding to a first central magnetic core portion, defined between said two parallel air-gaps, to a first left-side core portion and to a first right-side core portion placed on both sides of said first central magnetic core portion; 
the second partial magnetic core is also divided by said two parallel air-gaps in three independent parts corresponding to a second central magnetic core portion, defined between said two parallel air-gaps, to a second left-side core portion and to a second right-side core portion placed on both sides of said second central magnetic core portion; 
the two-parallel air-gaps are defined by two parallel gap planes perpendicular to a surface of the first partial magnetic core facing 
the first central magnetic core portion and the second central magnetic core portion define correspondent first and second bridges across the inner passage, dividing said inner passage in a left inner passage and a right inner passage; 
the left electro-conductive outer coil passes through the left inner passage and surrounds the first and second left side core portions; and 
the right electro-conductive outer coil passes through the right inner passage and surrounds the first and second right side core portions”.  
In claim 6, please replace as follows: 
“The annular magnetic power unit according to claim 3, wherein [[the]] a connection between said stacked windings is produced by connecting pins inserted through aligned orifices of the printed circuit boards windings and the copper windings”.  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an annular magnetic power unit comprising: 

a first partial magnetic core and a second partial magnetic core, overlapped and facing to each other; 
at least said first partial magnetic core having a first annular groove constitutive of said annular groove, accessible through a surface of the first partial magnetic core facing the second partial magnetic core; 
said first annular groove surrounding the inner passage; 
at least one electro-conductive inner coil included within the annular groove; 
at least one electro-conductive outer coil wound around the annular magnetic core passing through the inner passage; 
wherein 
said at least one electro-conductive outer coil comprises two independent electro-conductive outer coils, named left and right independent electro- conductive outer coils; 
the first partial magnetic core is divided by two parallel air-gaps in three independent parts corresponding to a first central magnetic core portion, defined between said two parallel air-gaps, to a first left-side core portion and to a first right-side core portion placed on both sides of said first central magnetic core portion; 
the second partial magnetic core is also divided by said two parallel air-gaps in three independent parts corresponding to a second central magnetic core portion, defined between said two parallel air-gaps, to a second left-side core portion and to a second right-side core portion placed on both sides of said second central magnetic core portion; 
the two-parallel air-gaps are defined by two parallel gap planes perpendicular to a surface of the first partial magnetic core facing the second partial magnetic core, both parallel gap planes passing through the inner passage; 
the first central magnetic core portion and the second central magnetic core portion define correspondent first and second bridges across the inner passage, dividing said inner passage in a left inner passage and a right inner passage; 
the left electro-conductive outer coil passes through the left inner passage and surrounds the first and second left side core portions; and 
the right electro-conductive outer coil passes through the right inner passage and surrounds the first and second right side core portions.  (Emphasis added).

Claims 2-10 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MALCOLM BARNES/
Examiner, Art Unit 2837
07/2/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837